The alleged newly-discovered evidence recited in the petition consists of two book entries, tending to establish certain payments in issue, and the testimony of two witnesses. The entries were before the court upon the trial, and the payments claimed to be supported thereby were allowed. One of the witnesses testified at the trial upon the subject-matter to which the testimony which it is said that he would now give relates. The fact that what it is averred he will now testify to is not in accord with his testimony as given upon the trial, is not one calculated to lend weight to it as a factor in securing a new trial. His testimony is also cumulative. So is that which it is alleged that the remaining witness would give. This cumulative testimony is of such a character that the court might well say of it, when read in connection with the testimony presented upon the trial, that it was not sufficient to show that injustice was done. Parsons v.Platt, 37 Conn. 563, 564.
The petition was addressed to the discretion of the court. No abuse of that discretion appears. Gannon
v. State, 75 Conn. 576, 578, 54 A. 199; Selleck v. Head,77 Conn. 15, 17, 58 A. 224.
The court was acting within the limits of its discretion in refusing to permit the petitioners to amend their petition after the demurrer thereto had been sustained. *Page 479 
They are mistaken in assuming that they were entitled to amend as of right. Furthermore, the court was within its rights in refusing the proposed amendment, since it found, as it was justified in doing, that it would not make the petition a good one.
   There is no error.
In this opinion the other judges concurred.